-continued from Applicant-Initiated Interview Summary
	On Apr. 15, 2021, Applicant called about the ids submitted on 11/23/2020 (“Nov 2020 IDS”).  The Examiner indicated one of the NPLs was not legible.  Applicant emailed a copy to the Examiner.  The considered Nov 2020 IDS is hereby attached with this interview summary.  
On Apr. 20, 2021, an Applicant-initiated interview was conducted.  Issues related to rejection under 35 USC 112 1st paragraph rejection in the Dec 2020 Final Office Action had been discussed, specifically, the rejection under 35 USC 112 1st paragraph was discussed.  Applicant argued that the images submitted in the Nov 2020 IDS provided support and would overcome the rejection.  However, the Examiner indicated that inherency must be shown because the specification did not provide explicit description and the NPLs in the IDS did not appear to be sufficient to overcome the rejection.  See MPEP 2163.   No agreements on the issues have been reached.  A formal response from the Applicant is forthcoming.  

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992